NUMBER 13-22-00004-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG

                          IN THE INTEREST OF M.L.H. A CHILD


                      On appeal from the 347th District Court
                            of Nueces County, Texas.


                                       ORDER
                   Before Justices Hinojosa, Tijerina, and Silva
                                Order Per Curiam

       This is an appeal of a final order terminating parental rights. The notice of appeal

was filed on January 3, 2022, and appellant’s brief is due February 8, 2022. Appellant

A.L.H. has filed an unopposed motion for extension of time seeking ten days of additional

time to file the brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

       We GRANT appellant’s unopposed motion for extension of time and ORDER

appellant’s brief to be filed on or before Friday, February 18, 2022. No further extensions

of time will be granted absent truly exigent and extraordinary circumstances.

                                                                         PER CURIAM

Delivered and filed on the
8th day of February, 2022.




                                               2